DETAILED ACTION
This action is in response to claims filed on March 04, 2021 for application15/625, 352 filed on June 16, 2017. Claims 3-4, 6, 10-11, 13, 17 and 19 have been canceled. Claims 1, 8, and 15 have been amended and currently claims 1, 2, 5, 7 - 9, 12, 14 - 16, 18, and 20 are currently pending.     
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, 7-9, 12, 14 -16, 18, and 20   are rejected under 35 U.S.C. 103 as being unpatentable over Amini, Massih et al., "A boosting algorithm for learning bipartite ranking functions with partially labeled data." Proceedings of the 31st annual international ACM SIGIR conference on Research and development in information retrieval. 2008(“Amini”) and in view of Winther (US 2016/0306877 A1, “Winther”) and further in view of Allahyari, Mehdi et al.  "Ontology-based text classification into dynamically defined topics." 2014 IEEE international conference on semantic computing. IEEE, 2014(“Allahyari”). 
Regarding claim 1, Amini teaches a method of ranking subjects for relevance to a concept of interest comprising: for determining a relationship of the candidate subjects to the concept of interest(Amini pg. 2, sec. 2 “And, let                        
                             
                            
                                
                                    Z
                                
                                
                                    U
                                
                            
                        
                      be the set of unlabeled examples obtained from [the nearest neighbor algorithm]                         
                            
                                
                                    A
                                
                                
                                    c
                                
                            
                        
                     that have been assigned [relevant or not relevant] labels according to similar labeled data [of known subjects of the topic of interest].”);designating a set of subjects as known subjects related to the concept of interest(Amini pg. 2, sec. 2, “[T]he system is usually given a sample of n labeled instances                         
                            
                                
                                    Z
                                
                                
                                    l
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    i
                                                
                                            
                                            ,
                                             
                                            
                                                
                                                    y
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                
                                
                                    i
                                    ∈
                                    {
                                    1
                                    ,
                                    ⋯
                                    ,
                                    n
                                    }
                                
                            
                        
                     where each example x ∈                        
                            
                                
                                    Z
                                
                                
                                    l
                                
                            
                        
                     is associated with a relevance judgment                          
                            
                                
                                    y
                                
                                
                                    i
                                
                            
                        
                    ∈ {−1, 1}, representing the fact that                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                     is relevant (                        
                            
                                
                                    y
                                
                                
                                    i
                                
                            
                        
                     = +1) or not (                        
                            
                                
                                    y
                                
                                
                                    i
                                
                            
                        
                    = −1) to that topic [of interest].”), wherein the candidate subjects share one or more attributes with the known subjects(Amini pg. 2, sec. 2 “And, let                        
                             
                            
                                
                                    Z
                                
                                
                                    U
                                
                            
                        
                      be the set of unlabeled examples obtained from [the nearest neighbor algorithm]                         
                            
                                
                                    A
                                
                                
                                    c
                                
                            
                        
                     that have been assigned [relevant or not relevant] labels according to similar labeled data [of known subjects of the topic of interest].”);a training set comprising a portion of documents from a collection of documents, wherein the training set includes one or more documents related to at least one of the candidate subjects and one or more documents related to at least one of the known subjects(Amini pg. 3, Algorithm 1 details in the Given portion of the pseudocode that, “                        
                            
                                
                                    Z
                                
                                
                                    l
                                
                            
                            =
                            
                                
                                    X
                                
                                
                                    +
                                
                            
                            ∪
                            
                                
                                    X
                                
                                
                                    -
                                
                            
                        
                    , a labeled training set and                          
                            
                                
                                    Z
                                
                                
                                    U
                                
                            
                            =
                            
                                
                                    X
                                
                                
                                    +
                                
                                
                                    '
                                
                            
                            ∪
                            
                                
                                    X
                                
                                
                                    -
                                
                                
                                    '
                                
                            
                        
                    , a labeled subset of                         
                            
                                
                                    X
                                
                                
                                    U
                                
                            
                        
                    ” is the training set); designating each document of the training set as a member of a first group of documents containing one or more of the known subjects or a member of a second group of documents containing one or more of the candidate subjects(Amini pg. 3, Algorithm 1 details in the Given portion of the pseudocode that, “                        
                            
                                
                                    Z
                                
                                
                                    l
                                
                            
                            =
                            
                                
                                    X
                                
                                
                                    +
                                
                            
                            ∪
                            
                                
                                    X
                                
                                
                                    -
                                
                            
                        
                    , a labeled training set and                          
                            
                                
                                    Z
                                
                                
                                    U
                                
                            
                            =
                            
                                
                                    X
                                
                                
                                    +
                                
                                
                                    '
                                
                            
                            ∪
                            
                                
                                    X
                                
                                
                                    -
                                
                                
                                    '
                                
                            
                        
                    , a labeled subset of                         
                            
                                
                                    X
                                
                                
                                    U
                                
                            
                        
                    ” is designated);determining feature vectors of the documents in the collection of documents(Amini pg. 4, sec. 3.1.1, “We indexed documents having an abstract…this represents 233, 445 documents… and took terms appearing in the title, abstract as well as human assigned MeSH indexing terms. All words were converted to lowercase, digits were mapped to a single digit token and non-alpha-numeric characters were suppressed. We also used a stop-list to remove very frequent words and also filtered terms occurring in less than 3 documents.”); generating a classifier (Amini pg. 2, sec. 2, “Each ranking feature                         
                            
                                
                                    f
                                
                                
                                    t
                                
                            
                        
                     is uniquely defined by an input feature                         
                            
                                
                                    j
                                
                                
                                    t
                                
                            
                        
                                             
                            ∈
                        
                    {1, ..., d} and a threshold                         
                            
                                
                                    θ
                                
                                
                                    t
                                
                            
                        
                    :                         
                            
                                
                                    f
                                
                                
                                    t
                                
                            
                            
                                
                                    x
                                
                            
                            =
                            
                                
                                    
                                        
                                            1
                                            ,
                                             
                                            i
                                            f
                                             
                                            
                                                
                                                    φ
                                                
                                                
                                                    j
                                                    t
                                                
                                            
                                            
                                                
                                                    x
                                                
                                            
                                            >
                                            
                                                
                                                    θ
                                                
                                                
                                                    t
                                                
                                            
                                        
                                        
                                            0
                                            ,
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                            e
                                            l
                                            s
                                            e
                                             
                                        
                                    
                                
                            
                        
                      where                         
                            
                                
                                    φ
                                
                                
                                    j
                                
                            
                            
                                
                                    x
                                
                            
                        
                     is the j-th feature characteristic of x” & see pg. 4, Algorithm 2 details in the Given portion of the pseudocode that, “Two sets of weights                         
                            v
                        
                     and                         
                            
                                
                                    v
                                
                                ~
                            
                        
                     over                         
                            
                                
                                    Z
                                
                                
                                    l
                                
                            
                        
                     and                         
                            
                                
                                    Z
                                
                                
                                    U
                                
                            
                        
                    ” are used to output (                        
                            
                                
                                    φ
                                
                                
                                    j
                                
                                
                                    *
                                
                            
                            ,
                             
                            
                                
                                    θ
                                
                                
                                    *
                                
                            
                            )
                        
                     and hence                         
                            
                                
                                    f
                                
                                
                                    t
                                
                            
                        
                    .);training set using machine learning on the feature vectors of the designated documents of the training set in the first and second groups of documents(Amini pg. 2, sec. 2, “Each ranking feature                         
                            
                                
                                    f
                                
                                
                                    t
                                
                            
                        
                     is uniquely defined by an input feature                         
                            
                                
                                    j
                                
                                
                                    t
                                
                            
                        
                                             
                            ∈
                        
                    {1, ..., d} and a threshold                         
                            
                                
                                    θ
                                
                                
                                    t
                                
                            
                        
                    :                         
                            
                                
                                    f
                                
                                
                                    t
                                
                            
                            
                                
                                    x
                                
                            
                            =
                            
                                
                                    
                                        
                                            1
                                            ,
                                             
                                            i
                                            f
                                             
                                            
                                                
                                                    φ
                                                
                                                
                                                    j
                                                    t
                                                
                                            
                                            
                                                
                                                    x
                                                
                                            
                                            >
                                            
                                                
                                                    θ
                                                
                                                
                                                    t
                                                
                                            
                                        
                                        
                                            0
                                            ,
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                            e
                                            l
                                            s
                                            e
                                             
                                        
                                    
                                
                            
                        
                      where                         
                            
                                
                                    φ
                                
                                
                                    j
                                
                            
                            
                                
                                    x
                                
                            
                        
                     is the j-th feature characteristic of x” & see pg. 4, Algorithm 2 details in the Given portion of the pseudocode that, “Two sets of weights                         
                            v
                        
                     and                         
                            
                                
                                    v
                                
                                ~
                            
                        
                     over                         
                            
                                
                                    Z
                                
                                
                                    l
                                
                            
                        
                     and                         
                            
                                
                                    Z
                                
                                
                                    U
                                
                            
                        
                    ” are used to output (                        
                            
                                
                                    φ
                                
                                
                                    j
                                
                                
                                    *
                                
                            
                            ,
                             
                            
                                
                                    θ
                                
                                
                                    *
                                
                            
                            )
                        
                     and hence                         
                            
                                
                                    f
                                
                                
                                    t
                                
                            
                        
                    .); APPLICATION No. 15/625,352applying the classifier to the feature vectors of the collection of documents to determine, for each candidate subject, a quantity of documents for the candidate subject of the request within the collection of documents classified as belonging to the first group of documents and a quantity of documents for the candidate subject within the collection of documents classified as belonging to the second group of documents(Amini pg. 3, sec. 2.1,  Algorithm 1 details that after                        
                             
                            
                                
                                    f
                                
                                
                                    t
                                
                            
                        
                     has been trained using                         
                            
                                
                                    v
                                
                                
                                    t
                                
                            
                        
                     and                          
                            
                                
                                    
                                        
                                            v
                                        
                                        
                                            t
                                        
                                    
                                
                                ~
                            
                        
                      the algorithm then updates these weights for t+1:                         
                            
                                
                                    v
                                
                                
                                    t
                                    +
                                    1
                                
                            
                            
                                
                                    x
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            v
                                                        
                                                        
                                                            t
                                                        
                                                    
                                                    
                                                        
                                                            x
                                                        
                                                    
                                                    e
                                                    x
                                                    p
                                                    ⁡
                                                    (
                                                    -
                                                    
                                                        
                                                            α
                                                        
                                                        
                                                            t
                                                        
                                                    
                                                    
                                                        
                                                            f
                                                        
                                                        
                                                            t
                                                        
                                                    
                                                    
                                                        
                                                            x
                                                        
                                                    
                                                    )
                                                
                                                
                                                    
                                                        
                                                            Z
                                                        
                                                        
                                                            t
                                                        
                                                        
                                                            +
                                                        
                                                    
                                                
                                            
                                             
                                            i
                                            f
                                             
                                            x
                                            ∈
                                            
                                                
                                                    X
                                                
                                                
                                                    +
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        
                                                            v
                                                        
                                                        
                                                            t
                                                        
                                                    
                                                    
                                                        
                                                            x
                                                        
                                                    
                                                    e
                                                    x
                                                    p
                                                    ⁡
                                                    (
                                                    
                                                        
                                                            α
                                                        
                                                        
                                                            t
                                                        
                                                    
                                                    
                                                        
                                                            f
                                                        
                                                        
                                                            t
                                                        
                                                    
                                                    
                                                        
                                                            x
                                                        
                                                    
                                                    )
                                                
                                                
                                                    
                                                        
                                                            Z
                                                        
                                                        
                                                            t
                                                        
                                                        
                                                            -
                                                        
                                                    
                                                
                                            
                                            i
                                            f
                                             
                                            x
                                            ∈
                                            
                                                
                                                    X
                                                
                                                
                                                    -
                                                
                                            
                                        
                                    
                                
                            
                             
                             
                        
                    where                         
                            
                                
                                    X
                                
                                
                                    +
                                
                            
                        
                     represents the instances relevant to the topic of interest and                         
                            
                                
                                    X
                                
                                
                                    -
                                
                            
                        
                     represents the instances not relevant to the topic of interest for the first group of  documents  and                           
                             
                            
                                
                                    
                                        
                                            v
                                        
                                        
                                            t
                                            +
                                            1
                                        
                                    
                                
                                ~
                            
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            '
                                        
                                    
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    v
                                                                
                                                                
                                                                    t
                                                                
                                                            
                                                        
                                                        ~
                                                    
                                                    
                                                        
                                                            
                                                                
                                                                    x
                                                                
                                                                
                                                                    '
                                                                
                                                            
                                                        
                                                    
                                                    e
                                                    x
                                                    p
                                                    ⁡
                                                    (
                                                    -
                                                    
                                                        
                                                            α
                                                        
                                                        
                                                            t
                                                        
                                                    
                                                    
                                                        
                                                            f
                                                        
                                                        
                                                            t
                                                        
                                                    
                                                    
                                                        
                                                            
                                                                
                                                                    x
                                                                
                                                                
                                                                    '
                                                                
                                                            
                                                        
                                                    
                                                    )
                                                
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    Z
                                                                
                                                                
                                                                    t
                                                                
                                                                
                                                                    +
                                                                
                                                            
                                                        
                                                        ~
                                                    
                                                
                                            
                                             
                                            i
                                            f
                                             
                                            
                                                
                                                    x
                                                
                                                
                                                    '
                                                
                                            
                                            ∈
                                            
                                                
                                                    X
                                                
                                                
                                                    +
                                                
                                                
                                                    '
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    v
                                                                
                                                                
                                                                    t
                                                                
                                                            
                                                        
                                                        ~
                                                    
                                                    
                                                        
                                                            
                                                                
                                                                    x
                                                                
                                                                
                                                                    '
                                                                
                                                            
                                                        
                                                    
                                                    e
                                                    x
                                                    p
                                                    ⁡
                                                    (
                                                    
                                                        
                                                            α
                                                        
                                                        
                                                            t
                                                        
                                                    
                                                    
                                                        
                                                            f
                                                        
                                                        
                                                            t
                                                        
                                                    
                                                    
                                                        
                                                            
                                                                
                                                                    x
                                                                
                                                                
                                                                    '
                                                                
                                                            
                                                        
                                                    
                                                    )
                                                
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    Z
                                                                
                                                                
                                                                    t
                                                                
                                                                
                                                                    -
                                                                
                                                            
                                                        
                                                        ~
                                                    
                                                
                                            
                                            i
                                            f
                                             
                                            
                                                
                                                    x
                                                
                                                
                                                    '
                                                
                                            
                                            ∈
                                            
                                                
                                                    X
                                                
                                                
                                                    -
                                                
                                                
                                                    '
                                                
                                            
                                        
                                    
                                
                            
                        
                      where                         
                            
                                
                                    X
                                
                                
                                    +
                                
                                
                                    '
                                
                            
                        
                     represents the instances relevant to the topic of interest and                          
                            
                                
                                    X
                                
                                
                                    -
                                
                                
                                    '
                                
                            
                        
                     represents instances not relevant to the topic of interest for the second group of documents); generating a score for each candidate subject based on the quantity of documents for the candidate subject classified as belonging to the first group of documents relative to a total quantity of documents in the collection of documents for that candidate subject, wherein the score indicates a relationship of the candidate subject to the concept of interest(Amini pg. 5, sec. 3.2, “[W]e first compare[] the AUC measure…on the[candidate] test set. If a sample T contains p relevant and m irrelevant instances, the AUC of a scoring function h with respect to this sample represents the average number of relevant examples in T ranked higher than irrelevant ones:                         
                            A
                            U
                            C
                            
                                
                                    h
                                    ,
                                    T
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    p
                                    m
                                
                            
                            
                                
                                    ∑
                                    
                                        i
                                        :
                                        
                                            
                                                y
                                            
                                            
                                                i
                                                =
                                                +
                                                1
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            ∑
                                            
                                                j
                                                :
                                                
                                                    
                                                        y
                                                    
                                                    
                                                        j
                                                        =
                                                        -
                                                        1
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        
                                                            h
                                                            
                                                                
                                                                    
                                                                        
                                                                            x
                                                                        
                                                                        
                                                                            i
                                                                        
                                                                    
                                                                
                                                            
                                                            >
                                                            h
                                                            (
                                                            
                                                                
                                                                    x
                                                                
                                                                
                                                                    j
                                                                
                                                            
                                                            )
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    .” Note: It is being interpreted that                         
                            
                                
                                    ∑
                                    
                                        i
                                        :
                                        
                                            
                                                y
                                            
                                            
                                                i
                                                =
                                                +
                                                1
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            ∑
                                            
                                                j
                                                :
                                                
                                                    
                                                        y
                                                    
                                                    
                                                        j
                                                        =
                                                        -
                                                        1
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        
                                                            h
                                                            
                                                                
                                                                    
                                                                        
                                                                            x
                                                                        
                                                                        
                                                                            i
                                                                        
                                                                    
                                                                
                                                            
                                                            >
                                                            h
                                                            (
                                                            
                                                                
                                                                    x
                                                                
                                                                
                                                                    j
                                                                
                                                            
                                                            )
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                     represents the quantity of documents for that candidate subject assigned classified as belonging to the first group of documents and                         
                            
                                
                                    1
                                
                                
                                    p
                                    m
                                
                            
                        
                     represents the total quantity of assigned documents in the collection of documents for that candidate subject);determining one or more of the candidate subjects having a relationship to the concept of interest by ranking each of the candidate subjects based on the determined score for each of the candidate subjects(Amini pg. 5, sec. 3.2, “The average uninterpolated precision (AUP) of a given topic                          
                            τ
                        
                     is defined as the sum of precision value of relevant documents in the r top ranked documents divided by the number of relevant documents for that topic, R(                        
                            τ
                        
                     ). Hence, relevant documents which do not appear in the top r ranked documents receive a precision score of 0:                         
                            U
                            P
                            
                                
                                    τ
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    R
                                    (
                                    τ
                                    )
                                
                            
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        1
                                        ;
                                        
                                            
                                                y
                                            
                                            
                                                i
                                            
                                        
                                        =
                                        +
                                        1
                                    
                                    
                                        r
                                    
                                
                                
                                    
                                        
                                            |
                                            
                                                
                                                    j
                                                    |
                                                     
                                                    
                                                        
                                                            y
                                                        
                                                        
                                                            j
                                                        
                                                    
                                                    =
                                                    1
                                                     
                                                    ∧
                                                    r
                                                    a
                                                    n
                                                    k
                                                    (
                                                    j
                                                    )
                                                    ≤
                                                    r
                                                    a
                                                    n
                                                    k
                                                    (
                                                    i
                                                    )
                                                
                                            
                                            |
                                        
                                        
                                            r
                                            a
                                            n
                                            k
                                            (
                                            i
                                            )
                                        
                                    
                                
                            
                        
                     .”). 
Amini does not teach: via a processor; receiving, via a processor, a request including a list of a plurality of candidate subjects; and providing via the processor, the ranked candidate subjects for display as a result of the request; for the request; of the request. 
However, Winther teaches via a processor (Winther para. 0219, fig. 5, “Shown is a searching device or system 200 (forth only denoted system) comprising at least one processing unit 201….”); receiving, via a processor, a request including a list of a plurality of candidate subjects (Winther, para. 0081-0083, fig.1,“At step 102, a search query for searching the collection of digital information is obtained or received e.g. from a user.... [a]t step 103, a search…using the search terms of the search query and a predetermined…digital representation of an index… More specifically, the index is searched or consulted for each search term of the query to provide information about which documents of the collection that contains a given search term….” Note: It is being interpreted that the search query represents a request including a list of a plurality of candidate subjects); and providing via the processor, the ranked candidate subjects for display as a result of the request(Winther, col. 6,  para(s). 0135-0136, “When clustering, retrieved documents associated with the same medical UMLS concept, i.e. disease, are simply grouped together as one search result and then e.g. using the highest ranking document to represent the cluster. According to one embodiment, when the clustered search result is presented and if clicked by the user, each cluster may expand to reveal information on the documents it contains, e.g. sorted by rank, thus allowing a user to 'zoom in' on documents of interest without overloading the user with too much information initially. This provides a quick summary of the main retrieved medical conditions. This alternative way of displaying the search result is another advantageous way of visualizing the main medical concepts related to the user query.”); for the request (Winther, para. 0081-0083, fig.1,“At step 102, a search query for searching the collection of digital information is obtained or received e.g. from a user….”); of the request(Winther, para. 0081-0083, fig.1,“At step 102, a search query for searching the collection of digital information is obtained or received e.g. from a user….”).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify, Amini’s method in view of Winther to perform the functions of: via a processor; receiving, via a processor, a request including a list of a plurality of candidate subjects; and providing via the processor, the ranked candidate subjects for display as a result of the request; for the request; of the request. The motivation to do so would be to have a query structure that caters to specific tasks, areas, or domains based on relevance retrieval rather than speed (Winther paras. 0004-0005, “Focus on quickly returning a search result by such search engines entails some trade-offs and they are often optimised for search queries containing a few keywords, typically about 2-3. This makes such search engines less usable for certain tasks, areas, or domains. Not related to speed of delivering the search result but related to the relevance of the retrieved documents of the search result.”).
Amini does not teach: dynamically generating; from the dynamically generated. 
However, Allahyari teaches dynamically generating (Allahyari, pg. 274, fig.1, fig.3,  “The categorization of the thematic graph to classification topics, defined as compositions of ontology contexts, requires measuring the semantic similarity between the supplied context definition and the thematic graph. This similarity measure shows how close the thematic graph is to the selected context... [o]ur text classification method allows dynamic specification of contexts as classification categories.”); from the dynamically generated (Allahyari, pg. 274, fig.1, fig.3,  “The categorization of the thematic graph to classification topics, defined as compositions of ontology contexts, requires measuring the semantic similarity between the supplied context definition and the thematic graph. This similarity measure shows how close the thematic graph is to the selected context... [o]ur text classification method allows dynamic specification of contexts as classification categories.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify, Amini’s method in view of Allahyari to teach: dynamically generating; from the dynamically generated. The motivation to do so would be to do the automatic classification of text documents into a dynamically set of topics of interest without creating beforehand a fixed training set of pre classified documents (Allahyari, pg. 273, sec. I, “Leveraging the ontological knowledge in the categorization process not only allows us to eliminate the training step in building a categorizer but also to dynamically change the topics of the categorization without any retraining when the user’s interests change… Traditional supervised text categorization methods use machine learning to perform the task. Most of them learn category definitions and create the categorizer from a set of training documents pre-classified into a number of fixed categories… In this paper, we propose to use an ontology and dynamically defined ontological contexts as classification categories.”). 
Regarding claim 2, Amini as modified in view of Winther and further in view of Allahyari teaches the method of claim 1, wherein generating the score for each candidate subject comprises: generating the score for each candidate subject based on a ratio of the quantity of documents for that candidate subject classified as belonging to the first group of 3documents to the total quantity of documents in the collection of documents for that candidate subject(Amini pg. 5, sec. 3.2, “[W]e first compare[] the AUC measure…on the[candidate] test set. If a sample T contains p relevant and m irrelevant instances, the AUC of a scoring function h with respect to this sample represents the average number of relevant examples in T ranked higher than irrelevant ones:                         
                            A
                            U
                            C
                            
                                
                                    h
                                    ,
                                    T
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    p
                                    m
                                
                            
                            
                                
                                    ∑
                                    
                                        i
                                        :
                                        
                                            
                                                y
                                            
                                            
                                                i
                                                =
                                                +
                                                1
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            ∑
                                            
                                                j
                                                :
                                                
                                                    
                                                        y
                                                    
                                                    
                                                        j
                                                        =
                                                        -
                                                        1
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        
                                                            h
                                                            
                                                                
                                                                    
                                                                        
                                                                            x
                                                                        
                                                                        
                                                                            i
                                                                        
                                                                    
                                                                
                                                            
                                                            >
                                                            h
                                                            (
                                                            
                                                                
                                                                    x
                                                                
                                                                
                                                                    j
                                                                
                                                            
                                                            )
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    .” Note: It is being interpreted that                         
                            
                                
                                    ∑
                                    
                                        i
                                        :
                                        
                                            
                                                y
                                            
                                            
                                                i
                                                =
                                                +
                                                1
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            ∑
                                            
                                                j
                                                :
                                                
                                                    
                                                        y
                                                    
                                                    
                                                        j
                                                        =
                                                        -
                                                        1
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        
                                                            h
                                                            
                                                                
                                                                    
                                                                        
                                                                            x
                                                                        
                                                                        
                                                                            i
                                                                        
                                                                    
                                                                
                                                            
                                                            >
                                                            h
                                                            (
                                                            
                                                                
                                                                    x
                                                                
                                                                
                                                                    j
                                                                
                                                            
                                                            )
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                     represents the quantity of documents for that candidate subject assigned classified as belonging to the first group of documents and                         
                            
                                
                                    1
                                
                                
                                    p
                                    m
                                
                            
                        
                     represents the total quantity of assigned documents in the collection of documents for that candidate subject).    
Regarding claim 5, Amini as modified in view of Winther teaches the method of claim 1, wherein the classifier is applied to each document in the collection of documents(Amini pg. 3, sec. 2.1,  Algorithm 1 details that after                        
                             
                            
                                
                                    f
                                
                                
                                    t
                                
                            
                        
                     has been trained using                         
                            
                                
                                    v
                                
                                
                                    t
                                
                            
                        
                     and                          
                            
                                
                                    
                                        
                                            v
                                        
                                        
                                            t
                                        
                                    
                                
                                ~
                            
                        
                      the algorithm then updates these weights for t+1:                         
                            
                                
                                    v
                                
                                
                                    t
                                    +
                                    1
                                
                            
                            
                                
                                    x
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            v
                                                        
                                                        
                                                            t
                                                        
                                                    
                                                    
                                                        
                                                            x
                                                        
                                                    
                                                    e
                                                    x
                                                    p
                                                    ⁡
                                                    (
                                                    -
                                                    
                                                        
                                                            α
                                                        
                                                        
                                                            t
                                                        
                                                    
                                                    
                                                        
                                                            f
                                                        
                                                        
                                                            t
                                                        
                                                    
                                                    
                                                        
                                                            x
                                                        
                                                    
                                                    )
                                                
                                                
                                                    
                                                        
                                                            Z
                                                        
                                                        
                                                            t
                                                        
                                                        
                                                            +
                                                        
                                                    
                                                
                                            
                                             
                                            i
                                            f
                                             
                                            x
                                            ∈
                                            
                                                
                                                    X
                                                
                                                
                                                    +
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        
                                                            v
                                                        
                                                        
                                                            t
                                                        
                                                    
                                                    
                                                        
                                                            x
                                                        
                                                    
                                                    e
                                                    x
                                                    p
                                                    ⁡
                                                    (
                                                    
                                                        
                                                            α
                                                        
                                                        
                                                            t
                                                        
                                                    
                                                    
                                                        
                                                            f
                                                        
                                                        
                                                            t
                                                        
                                                    
                                                    
                                                        
                                                            x
                                                        
                                                    
                                                    )
                                                
                                                
                                                    
                                                        
                                                            Z
                                                        
                                                        
                                                            t
                                                        
                                                        
                                                            -
                                                        
                                                    
                                                
                                            
                                            i
                                            f
                                             
                                            x
                                            ∈
                                            
                                                
                                                    X
                                                
                                                
                                                    -
                                                
                                            
                                        
                                    
                                
                            
                             
                             
                        
                    where                         
                            
                                
                                    X
                                
                                
                                    +
                                
                            
                        
                     represents the instances relevant to the topic of interest and                         
                            
                                
                                    X
                                
                                
                                    -
                                
                            
                        
                     represents the instances not relevant to the topic of interest for the first group of  documents  and                           
                             
                            
                                
                                    
                                        
                                            v
                                        
                                        
                                            t
                                            +
                                            1
                                        
                                    
                                
                                ~
                            
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            '
                                        
                                    
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    v
                                                                
                                                                
                                                                    t
                                                                
                                                            
                                                        
                                                        ~
                                                    
                                                    
                                                        
                                                            
                                                                
                                                                    x
                                                                
                                                                
                                                                    '
                                                                
                                                            
                                                        
                                                    
                                                    e
                                                    x
                                                    p
                                                    ⁡
                                                    (
                                                    -
                                                    
                                                        
                                                            α
                                                        
                                                        
                                                            t
                                                        
                                                    
                                                    
                                                        
                                                            f
                                                        
                                                        
                                                            t
                                                        
                                                    
                                                    
                                                        
                                                            
                                                                
                                                                    x
                                                                
                                                                
                                                                    '
                                                                
                                                            
                                                        
                                                    
                                                    )
                                                
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    Z
                                                                
                                                                
                                                                    t
                                                                
                                                                
                                                                    +
                                                                
                                                            
                                                        
                                                        ~
                                                    
                                                
                                            
                                             
                                            i
                                            f
                                             
                                            
                                                
                                                    x
                                                
                                                
                                                    '
                                                
                                            
                                            ∈
                                            
                                                
                                                    X
                                                
                                                
                                                    +
                                                
                                                
                                                    '
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    v
                                                                
                                                                
                                                                    t
                                                                
                                                            
                                                        
                                                        ~
                                                    
                                                    
                                                        
                                                            
                                                                
                                                                    x
                                                                
                                                                
                                                                    '
                                                                
                                                            
                                                        
                                                    
                                                    e
                                                    x
                                                    p
                                                    ⁡
                                                    (
                                                    
                                                        
                                                            α
                                                        
                                                        
                                                            t
                                                        
                                                    
                                                    
                                                        
                                                            f
                                                        
                                                        
                                                            t
                                                        
                                                    
                                                    
                                                        
                                                            
                                                                
                                                                    x
                                                                
                                                                
                                                                    '
                                                                
                                                            
                                                        
                                                    
                                                    )
                                                
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    Z
                                                                
                                                                
                                                                    t
                                                                
                                                                
                                                                    -
                                                                
                                                            
                                                        
                                                        ~
                                                    
                                                
                                            
                                            i
                                            f
                                             
                                            
                                                
                                                    x
                                                
                                                
                                                    '
                                                
                                            
                                            ∈
                                            
                                                
                                                    X
                                                
                                                
                                                    -
                                                
                                                
                                                    '
                                                
                                            
                                        
                                    
                                
                            
                        
                      where                         
                            
                                
                                    X
                                
                                
                                    +
                                
                                
                                    '
                                
                            
                        
                     represents the instances relevant to the topic of interest and                          
                            
                                
                                    X
                                
                                
                                    -
                                
                                
                                    '
                                
                            
                        
                     represents instances not relevant to the topic of interest for the second group of documents.).  
Regarding claim 7, Amini as modified in view of Winther and further in view of Allahyari teaches the method of claim 1, wherein at least one document of the training set is designated as a member of each of the first and second groups (Amini pg. 4, sec. 3, “The unsupervised algorithm                         
                            
                                
                                    A
                                
                                
                                    C
                                
                            
                        
                     used for the constitution of                         
                            
                                
                                    Z
                                
                                
                                    U
                                
                            
                        
                     was the nearest neighbors (NN) algorithm. For each example in the labeled training set                         
                            
                                
                                    Z
                                
                                
                                    l
                                
                            
                        
                    , we assigned the same label to k of its nearest neighbors in                         
                            
                                
                                    X
                                
                                
                                    u
                                
                            
                        
                    .” Note: It is being interpreted that assigning the same label from the labeled training set                         
                            
                                
                                    Z
                                
                                
                                    l
                                
                            
                        
                     to k of its nearest neighbors in the unlabeled training set                         
                            
                                
                                    X
                                
                                
                                    u
                                
                            
                        
                     represents one document of the training set is designated as a member of each of the first and second groups.).  
Regarding claim 8, Amini teaches a system for ranking subjects for relevance to a concept of interest comprising: for determining a relationship of the candidate subjects to the concept of interest(Amini pg. 2, sec. 2 “And, let                        
                             
                            
                                
                                    Z
                                
                                
                                    U
                                
                            
                        
                      be the set of unlabeled examples obtained from [the nearest neighbor algorithm]                         
                            
                                
                                    A
                                
                                
                                    c
                                
                            
                        
                     that have been assigned [relevant or not relevant] labels according to similar labeled data [of known subjects of the topic of interest].”);designate a set of subjects as known subjects related to the concept of interest(Amini pg. 2, sec. 2, “[T]he system is usually given a sample of n labeled instances                         
                            
                                
                                    Z
                                
                                
                                    l
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    i
                                                
                                            
                                            ,
                                             
                                            
                                                
                                                    y
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                
                                
                                    i
                                    ∈
                                    {
                                    1
                                    ,
                                    ⋯
                                    ,
                                    n
                                    }
                                
                            
                        
                     where each example x ∈                        
                            
                                
                                    Z
                                
                                
                                    l
                                
                            
                        
                     is associated with a relevance judgment                          
                            
                                
                                    y
                                
                                
                                    i
                                
                            
                        
                    ∈ {−1, 1}, representing the fact that                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                     is relevant (                        
                            
                                
                                    y
                                
                                
                                    i
                                
                            
                        
                     = +1) or not (                        
                            
                                
                                    y
                                
                                
                                    i
                                
                            
                        
                    = −1) to that topic [of interest].”), wherein the candidate subjects share one or more attributes with the known subjects(Amini pg. 2, sec. 2 “And, let                        
                             
                            
                                
                                    Z
                                
                                
                                    U
                                
                            
                        
                      be the set of unlabeled examples obtained from [the nearest neighbor algorithm]                         
                            
                                
                                    A
                                
                                
                                    c
                                
                            
                        
                     that have been assigned [relevant or not relevant] labels according to similar labeled data [of known subjects of the topic of interest].”);a training set comprising a portion of documents from a collection of documents, wherein the training set includes one or more documents related to at least one of the candidate subjects and one or more documents related to at least one of the known subjects(Amini pg. 3, Algorithm 1 details in the Given portion of the pseudocode that, “                        
                            
                                
                                    Z
                                
                                
                                    l
                                
                            
                            =
                            
                                
                                    X
                                
                                
                                    +
                                
                            
                            ∪
                            
                                
                                    X
                                
                                
                                    -
                                
                            
                        
                    , a labeled training set and                          
                            
                                
                                    Z
                                
                                
                                    U
                                
                            
                            =
                            
                                
                                    X
                                
                                
                                    +
                                
                                
                                    '
                                
                            
                            ∪
                            
                                
                                    X
                                
                                
                                    -
                                
                                
                                    '
                                
                            
                        
                    , a labeled subset of                         
                            
                                
                                    X
                                
                                
                                    U
                                
                            
                        
                    ” is the training set); designate each document of the training set as a member of a first group of documents containing one or more of the known subjects or a member of a second group of documents containing one or more of the candidate subjects(Amini pg. 3, Algorithm 1 details in the Given portion of the pseudocode that, “                        
                            
                                
                                    Z
                                
                                
                                    l
                                
                            
                            =
                            
                                
                                    X
                                
                                
                                    +
                                
                            
                            ∪
                            
                                
                                    X
                                
                                
                                    -
                                
                            
                        
                    , a labeled training set and                          
                            
                                
                                    Z
                                
                                
                                    U
                                
                            
                            =
                            
                                
                                    X
                                
                                
                                    +
                                
                                
                                    '
                                
                            
                            ∪
                            
                                
                                    X
                                
                                
                                    -
                                
                                
                                    '
                                
                            
                        
                    , a labeled subset of                         
                            
                                
                                    X
                                
                                
                                    U
                                
                            
                        
                    ” is designated);determine feature vectors of the documents in the collection of documents(Amini pg. 4, sec. 3.1.1, “We indexed documents having an abstract…this represents 233, 445 documents… and took terms appearing in the title, abstract as well as human assigned MeSH indexing terms. All words were converted to lowercase, digits were mapped to a single digit token and non-alpha-numeric characters were suppressed. We also used a stop-list to remove very frequent words and also filtered terms occurring in less than 3 documents.”); generate a classifier (Amini pg. 2, sec. 2, “Each ranking feature                         
                            
                                
                                    f
                                
                                
                                    t
                                
                            
                        
                     is uniquely defined by an input feature                         
                            
                                
                                    j
                                
                                
                                    t
                                
                            
                        
                                             
                            ∈
                        
                    {1, ..., d} and a threshold                         
                            
                                
                                    θ
                                
                                
                                    t
                                
                            
                        
                    :                         
                            
                                
                                    f
                                
                                
                                    t
                                
                            
                            
                                
                                    x
                                
                            
                            =
                            
                                
                                    
                                        
                                            1
                                            ,
                                             
                                            i
                                            f
                                             
                                            
                                                
                                                    φ
                                                
                                                
                                                    j
                                                    t
                                                
                                            
                                            
                                                
                                                    x
                                                
                                            
                                            >
                                            
                                                
                                                    θ
                                                
                                                
                                                    t
                                                
                                            
                                        
                                        
                                            0
                                            ,
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                            e
                                            l
                                            s
                                            e
                                             
                                        
                                    
                                
                            
                        
                      where                         
                            
                                
                                    φ
                                
                                
                                    j
                                
                            
                            
                                
                                    x
                                
                            
                        
                     is the j-th feature characteristic of x” & see pg. 4, Algorithm 2 details in the Given portion of the pseudocode that, “Two sets of weights                         
                            v
                        
                     and                         
                            
                                
                                    v
                                
                                ~
                            
                        
                     over                         
                            
                                
                                    Z
                                
                                
                                    l
                                
                            
                        
                     and                         
                            
                                
                                    Z
                                
                                
                                    U
                                
                            
                        
                    ” are used to output (                        
                            
                                
                                    φ
                                
                                
                                    j
                                
                                
                                    *
                                
                            
                            ,
                             
                            
                                
                                    θ
                                
                                
                                    *
                                
                            
                            )
                        
                     and hence                         
                            
                                
                                    f
                                
                                
                                    t
                                
                            
                        
                    .);training set using machine learning on the feature vectors of the designated documents of the training set in the first and second groups of documents(Amini pg. 2, sec. 2, “Each ranking feature                         
                            
                                
                                    f
                                
                                
                                    t
                                
                            
                        
                     is uniquely defined by an input feature                         
                            
                                
                                    j
                                
                                
                                    t
                                
                            
                        
                                             
                            ∈
                        
                    {1, ..., d} and a threshold                         
                            
                                
                                    θ
                                
                                
                                    t
                                
                            
                        
                    :                         
                            
                                
                                    f
                                
                                
                                    t
                                
                            
                            
                                
                                    x
                                
                            
                            =
                            
                                
                                    
                                        
                                            1
                                            ,
                                             
                                            i
                                            f
                                             
                                            
                                                
                                                    φ
                                                
                                                
                                                    j
                                                    t
                                                
                                            
                                            
                                                
                                                    x
                                                
                                            
                                            >
                                            
                                                
                                                    θ
                                                
                                                
                                                    t
                                                
                                            
                                        
                                        
                                            0
                                            ,
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                            e
                                            l
                                            s
                                            e
                                             
                                        
                                    
                                
                            
                        
                      where                         
                            
                                
                                    φ
                                
                                
                                    j
                                
                            
                            
                                
                                    x
                                
                            
                        
                     is the j-th feature characteristic of x” & see pg. 4, Algorithm 2 details in the Given portion of the pseudocode that, “Two sets of weights                         
                            v
                        
                     and                         
                            
                                
                                    v
                                
                                ~
                            
                        
                     over                         
                            
                                
                                    Z
                                
                                
                                    l
                                
                            
                        
                     and                         
                            
                                
                                    Z
                                
                                
                                    U
                                
                            
                        
                    ” are used to output (                        
                            
                                
                                    φ
                                
                                
                                    j
                                
                                
                                    *
                                
                            
                            ,
                             
                            
                                
                                    θ
                                
                                
                                    *
                                
                            
                            )
                        
                     and hence                         
                            
                                
                                    f
                                
                                
                                    t
                                
                            
                        
                    .); APPLICATION No. 15/625,352apply the classifier to the feature vectors of the collection of documents to determine, for each candidate subject, a quantity of documents for the candidate subject of the request within the collection of documents classified as belonging to the first group of documents and a quantity of documents for the candidate subject within the collection of documents classified as belonging to the second group of documents(Amini pg. 3, sec. 2.1,  Algorithm 1 details that after                        
                             
                            
                                
                                    f
                                
                                
                                    t
                                
                            
                        
                     has been trained using                         
                            
                                
                                    v
                                
                                
                                    t
                                
                            
                        
                     and                          
                            
                                
                                    
                                        
                                            v
                                        
                                        
                                            t
                                        
                                    
                                
                                ~
                            
                        
                      the algorithm then updates these weights for t+1:                         
                            
                                
                                    v
                                
                                
                                    t
                                    +
                                    1
                                
                            
                            
                                
                                    x
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            v
                                                        
                                                        
                                                            t
                                                        
                                                    
                                                    
                                                        
                                                            x
                                                        
                                                    
                                                    e
                                                    x
                                                    p
                                                    ⁡
                                                    (
                                                    -
                                                    
                                                        
                                                            α
                                                        
                                                        
                                                            t
                                                        
                                                    
                                                    
                                                        
                                                            f
                                                        
                                                        
                                                            t
                                                        
                                                    
                                                    
                                                        
                                                            x
                                                        
                                                    
                                                    )
                                                
                                                
                                                    
                                                        
                                                            Z
                                                        
                                                        
                                                            t
                                                        
                                                        
                                                            +
                                                        
                                                    
                                                
                                            
                                             
                                            i
                                            f
                                             
                                            x
                                            ∈
                                            
                                                
                                                    X
                                                
                                                
                                                    +
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        
                                                            v
                                                        
                                                        
                                                            t
                                                        
                                                    
                                                    
                                                        
                                                            x
                                                        
                                                    
                                                    e
                                                    x
                                                    p
                                                    ⁡
                                                    (
                                                    
                                                        
                                                            α
                                                        
                                                        
                                                            t
                                                        
                                                    
                                                    
                                                        
                                                            f
                                                        
                                                        
                                                            t
                                                        
                                                    
                                                    
                                                        
                                                            x
                                                        
                                                    
                                                    )
                                                
                                                
                                                    
                                                        
                                                            Z
                                                        
                                                        
                                                            t
                                                        
                                                        
                                                            -
                                                        
                                                    
                                                
                                            
                                            i
                                            f
                                             
                                            x
                                            ∈
                                            
                                                
                                                    X
                                                
                                                
                                                    -
                                                
                                            
                                        
                                    
                                
                            
                             
                             
                        
                    where                         
                            
                                
                                    X
                                
                                
                                    +
                                
                            
                        
                     represents the instances relevant to the topic of interest and                         
                            
                                
                                    X
                                
                                
                                    -
                                
                            
                        
                     represents the instances not relevant to the topic of interest for the first group of  documents  and                           
                             
                            
                                
                                    
                                        
                                            v
                                        
                                        
                                            t
                                            +
                                            1
                                        
                                    
                                
                                ~
                            
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            '
                                        
                                    
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    v
                                                                
                                                                
                                                                    t
                                                                
                                                            
                                                        
                                                        ~
                                                    
                                                    
                                                        
                                                            
                                                                
                                                                    x
                                                                
                                                                
                                                                    '
                                                                
                                                            
                                                        
                                                    
                                                    e
                                                    x
                                                    p
                                                    ⁡
                                                    (
                                                    -
                                                    
                                                        
                                                            α
                                                        
                                                        
                                                            t
                                                        
                                                    
                                                    
                                                        
                                                            f
                                                        
                                                        
                                                            t
                                                        
                                                    
                                                    
                                                        
                                                            
                                                                
                                                                    x
                                                                
                                                                
                                                                    '
                                                                
                                                            
                                                        
                                                    
                                                    )
                                                
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    Z
                                                                
                                                                
                                                                    t
                                                                
                                                                
                                                                    +
                                                                
                                                            
                                                        
                                                        ~
                                                    
                                                
                                            
                                             
                                            i
                                            f
                                             
                                            
                                                
                                                    x
                                                
                                                
                                                    '
                                                
                                            
                                            ∈
                                            
                                                
                                                    X
                                                
                                                
                                                    +
                                                
                                                
                                                    '
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    v
                                                                
                                                                
                                                                    t
                                                                
                                                            
                                                        
                                                        ~
                                                    
                                                    
                                                        
                                                            
                                                                
                                                                    x
                                                                
                                                                
                                                                    '
                                                                
                                                            
                                                        
                                                    
                                                    e
                                                    x
                                                    p
                                                    ⁡
                                                    (
                                                    
                                                        
                                                            α
                                                        
                                                        
                                                            t
                                                        
                                                    
                                                    
                                                        
                                                            f
                                                        
                                                        
                                                            t
                                                        
                                                    
                                                    
                                                        
                                                            
                                                                
                                                                    x
                                                                
                                                                
                                                                    '
                                                                
                                                            
                                                        
                                                    
                                                    )
                                                
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    Z
                                                                
                                                                
                                                                    t
                                                                
                                                                
                                                                    -
                                                                
                                                            
                                                        
                                                        ~
                                                    
                                                
                                            
                                            i
                                            f
                                             
                                            
                                                
                                                    x
                                                
                                                
                                                    '
                                                
                                            
                                            ∈
                                            
                                                
                                                    X
                                                
                                                
                                                    -
                                                
                                                
                                                    '
                                                
                                            
                                        
                                    
                                
                            
                        
                      where                         
                            
                                
                                    X
                                
                                
                                    +
                                
                                
                                    '
                                
                            
                        
                     represents the instances relevant to the topic of interest and                          
                            
                                
                                    X
                                
                                
                                    -
                                
                                
                                    '
                                
                            
                        
                     represents instances not relevant to the topic of interest for the second group of documents); generate a score for each candidate subject based on the quantity of documents for the candidate subject classified as belonging to the first group of documents relative to a total quantity of documents in the collection of documents for that candidate subject, wherein the score indicates a relationship of the candidate subject to the concept of interest(Amini pg. 5, sec. 3.2, “[W]e first compare[] the AUC measure…on the[candidate] test set. If a sample T contains p relevant and m irrelevant instances, the AUC of a scoring function h with respect to this sample represents the average number of relevant examples in T ranked higher than irrelevant ones:                         
                            A
                            U
                            C
                            
                                
                                    h
                                    ,
                                    T
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    p
                                    m
                                
                            
                            
                                
                                    ∑
                                    
                                        i
                                        :
                                        
                                            
                                                y
                                            
                                            
                                                i
                                                =
                                                +
                                                1
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            ∑
                                            
                                                j
                                                :
                                                
                                                    
                                                        y
                                                    
                                                    
                                                        j
                                                        =
                                                        -
                                                        1
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        
                                                            h
                                                            
                                                                
                                                                    
                                                                        
                                                                            x
                                                                        
                                                                        
                                                                            i
                                                                        
                                                                    
                                                                
                                                            
                                                            >
                                                            h
                                                            (
                                                            
                                                                
                                                                    x
                                                                
                                                                
                                                                    j
                                                                
                                                            
                                                            )
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    .” Note: It is being interpreted that                         
                            
                                
                                    ∑
                                    
                                        i
                                        :
                                        
                                            
                                                y
                                            
                                            
                                                i
                                                =
                                                +
                                                1
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            ∑
                                            
                                                j
                                                :
                                                
                                                    
                                                        y
                                                    
                                                    
                                                        j
                                                        =
                                                        -
                                                        1
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        
                                                            h
                                                            
                                                                
                                                                    
                                                                        
                                                                            x
                                                                        
                                                                        
                                                                            i
                                                                        
                                                                    
                                                                
                                                            
                                                            >
                                                            h
                                                            (
                                                            
                                                                
                                                                    x
                                                                
                                                                
                                                                    j
                                                                
                                                            
                                                            )
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                     represents the quantity of documents for that candidate subject assigned classified as belonging to the first group of documents and                         
                            
                                
                                    1
                                
                                
                                    p
                                    m
                                
                            
                        
                     represents the total quantity of assigned documents in the collection of documents for that candidate subject);determine one or more of the candidate subjects having a relationship to the concept of interest by ranking each of the candidate subjects based on the determined score for each of the candidate subjects(Amini pg. 5, sec. 3.2, “The average uninterpolated precision (AUP) of a given topic                          
                            τ
                        
                     is defined as the sum of precision value of relevant documents in the r top ranked documents divided by the number of relevant documents for that topic, R(                        
                            τ
                        
                     ). Hence, relevant documents which do not appear in the top r ranked documents receive a precision score of 0:                         
                            U
                            P
                            
                                
                                    τ
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    R
                                    (
                                    τ
                                    )
                                
                            
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        1
                                        ;
                                        
                                            
                                                y
                                            
                                            
                                                i
                                            
                                        
                                        =
                                        +
                                        1
                                    
                                    
                                        r
                                    
                                
                                
                                    
                                        
                                            |
                                            
                                                
                                                    j
                                                    |
                                                     
                                                    
                                                        
                                                            y
                                                        
                                                        
                                                            j
                                                        
                                                    
                                                    =
                                                    1
                                                     
                                                    ∧
                                                    r
                                                    a
                                                    n
                                                    k
                                                    (
                                                    j
                                                    )
                                                    ≤
                                                    r
                                                    a
                                                    n
                                                    k
                                                    (
                                                    i
                                                    )
                                                
                                            
                                            |
                                        
                                        
                                            r
                                            a
                                            n
                                            k
                                            (
                                            i
                                            )
                                        
                                    
                                
                            
                        
                     .”). 
Amini does not teach: at least one processor configured to; receive a request including a list of a plurality of candidate subjects; and provide the ranked candidate subjects for display as a result of the request; for the request; of the request. 
However, Winther teaches at least one processor configured to (Winther para. 0219, fig. 5, “Shown is a searching device or system 200 (forth only denoted system) comprising at least one processing unit 201….”); receive a request including a list of a plurality of candidate subjects (Winther, para. 0081-0083, fig.1,“At step 102, a search query for searching the collection of digital information is obtained or received e.g. from a user.... [a]t step 103, a search…using the search terms of the search query and a predetermined…digital representation of an index… More specifically, the index is searched or consulted for each search term of the query to provide information about which documents of the collection that contains a given search term….” Note: It is being interpreted that the search query represents a request including a list of a plurality of candidate subjects); and provide the ranked candidate subjects for display as a result of the request(Winther, col. 6,  para(s). 0135-0136, “When clustering, retrieved documents associated with the same medical UMLS concept, i.e. disease, are simply grouped together as one search result and then e.g. using the highest ranking document to represent the cluster. According to one embodiment, when the clustered search result is presented and if clicked by the user, each cluster may expand to reveal information on the documents it contains, e.g. sorted by rank, thus allowing a user to 'zoom in' on documents of interest without overloading the user with too much information initially. This provides a quick summary of the main retrieved medical conditions. This alternative way of displaying the search result is another advantageous way of visualizing the main medical concepts related to the user query.”); for the request (Winther, para. 0081-0083, fig.1,“At step 102, a search query for searching the collection of digital information is obtained or received e.g. from a user….”); of the request(Winther, para. 0081-0083, fig.1,“At step 102, a search query for searching the collection of digital information is obtained or received e.g. from a user….”).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify, Amini’s system in view of Winther to perform the functions of: at least one processor configured to; receive a request including a list of a plurality of candidate subjects; and provide the ranked candidate subjects for display as a result of the request; for the request; of the request.  The motivation to do so would be to have a query structure that caters to specific tasks, areas, or domains based on relevance retrieval rather than speed (Winther paras. 0004-0005, “Focus on quickly returning a search result by such search engines entails some trade-offs and they are often optimised for search queries containing a few keywords, typically about 2-3. This makes such search engines less usable for certain tasks, areas, or domains. Not related to speed of delivering the search result but related to the relevance of the retrieved documents of the search result.”).
Amini does not teach: dynamically generate; from the dynamically generated. 
However, Allahyari teaches dynamically generate (Allahyari, pg. 274, fig.1, fig.3,  “The categorization of the thematic graph to classification topics, defined as compositions of ontology contexts, requires measuring the semantic similarity between the supplied context definition and the thematic graph. This similarity measure shows how close the thematic graph is to the selected context... [o]ur text classification method allows dynamic specification of contexts as classification categories.”); from the dynamically generated (Allahyari, pg. 274, fig.1, fig.3,  “The categorization of the thematic graph to classification topics, defined as compositions of ontology contexts, requires measuring the semantic similarity between the supplied context definition and the thematic graph. This similarity measure shows how close the thematic graph is to the selected context... [o]ur text classification method allows dynamic specification of contexts as classification categories.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify, Amini’s system in view of Allahyari to teach: dynamically generate; from the dynamically generated. The motivation to do so would be to do the automatic classification of text documents into a dynamically set of topics of interest without creating beforehand a fixed training set of pre classified documents (Allahyari, pg. 273, sec. I, “Leveraging the ontological knowledge in the categorization process not only allows us to eliminate the training step in building a categorizer but also to dynamically change the topics of the categorization without any retraining when the user’s interests change… Traditional supervised text categorization methods use machine learning to perform the task. Most of them learn category definitions and create the categorizer from a set of training documents pre-classified into a number of fixed categories… In this paper, we propose to use an ontology and dynamically defined ontological contexts as classification categories.”). 

Regarding claim 9, Amini as modified in view of Winther and further in view of Allahyari  teaches the system of claim 8, wherein generating the score for each candidate subject comprises: generating the score for each candidate subject based on a ratio of the quantity of documents for that candidate subject classified as belonging to the first group of documents to the total quantity of documents in the collection of documents for that candidate subject(Amini pg. 5, sec. 3.2, “[W]e first compare[] the AUC measure…on the[candidate] test set. If a sample T contains p relevant and m irrelevant instances, the AUC of a scoring function h with respect to this sample represents the average number of relevant examples in T ranked higher than irrelevant ones:                         
                            A
                            U
                            C
                            
                                
                                    h
                                    ,
                                    T
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    p
                                    m
                                
                            
                            
                                
                                    ∑
                                    
                                        i
                                        :
                                        
                                            
                                                y
                                            
                                            
                                                i
                                                =
                                                +
                                                1
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            ∑
                                            
                                                j
                                                :
                                                
                                                    
                                                        y
                                                    
                                                    
                                                        j
                                                        =
                                                        -
                                                        1
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        
                                                            h
                                                            
                                                                
                                                                    
                                                                        
                                                                            x
                                                                        
                                                                        
                                                                            i
                                                                        
                                                                    
                                                                
                                                            
                                                            >
                                                            h
                                                            (
                                                            
                                                                
                                                                    x
                                                                
                                                                
                                                                    j
                                                                
                                                            
                                                            )
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    .” Note: It is being interpreted that                         
                            
                                
                                    ∑
                                    
                                        i
                                        :
                                        
                                            
                                                y
                                            
                                            
                                                i
                                                =
                                                +
                                                1
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            ∑
                                            
                                                j
                                                :
                                                
                                                    
                                                        y
                                                    
                                                    
                                                        j
                                                        =
                                                        -
                                                        1
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        
                                                            h
                                                            
                                                                
                                                                    
                                                                        
                                                                            x
                                                                        
                                                                        
                                                                            i
                                                                        
                                                                    
                                                                
                                                            
                                                            >
                                                            h
                                                            (
                                                            
                                                                
                                                                    x
                                                                
                                                                
                                                                    j
                                                                
                                                            
                                                            )
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                     represents the quantity of documents for that candidate subject assigned classified as belonging to the first group of documents and                         
                            
                                
                                    1
                                
                                
                                    p
                                    m
                                
                            
                        
                     represents the total quantity of assigned documents in the collection of documents for that candidate subject.).  
Regarding claim 12, Amini as modified in view of Winther teaches the system of claim 8, wherein the classifier is applied to each document in the collection of documents(Amini pg. 3, sec. 2.1,  Algorithm 1 details that after                        
                             
                            
                                
                                    f
                                
                                
                                    t
                                
                            
                        
                     has been trained using                         
                            
                                
                                    v
                                
                                
                                    t
                                
                            
                        
                     and                          
                            
                                
                                    
                                        
                                            v
                                        
                                        
                                            t
                                        
                                    
                                
                                ~
                            
                        
                      the algorithm then updates these weights for t+1:                         
                            
                                
                                    v
                                
                                
                                    t
                                    +
                                    1
                                
                            
                            
                                
                                    x
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            v
                                                        
                                                        
                                                            t
                                                        
                                                    
                                                    
                                                        
                                                            x
                                                        
                                                    
                                                    e
                                                    x
                                                    p
                                                    ⁡
                                                    (
                                                    -
                                                    
                                                        
                                                            α
                                                        
                                                        
                                                            t
                                                        
                                                    
                                                    
                                                        
                                                            f
                                                        
                                                        
                                                            t
                                                        
                                                    
                                                    
                                                        
                                                            x
                                                        
                                                    
                                                    )
                                                
                                                
                                                    
                                                        
                                                            Z
                                                        
                                                        
                                                            t
                                                        
                                                        
                                                            +
                                                        
                                                    
                                                
                                            
                                             
                                            i
                                            f
                                             
                                            x
                                            ∈
                                            
                                                
                                                    X
                                                
                                                
                                                    +
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        
                                                            v
                                                        
                                                        
                                                            t
                                                        
                                                    
                                                    
                                                        
                                                            x
                                                        
                                                    
                                                    e
                                                    x
                                                    p
                                                    ⁡
                                                    (
                                                    
                                                        
                                                            α
                                                        
                                                        
                                                            t
                                                        
                                                    
                                                    
                                                        
                                                            f
                                                        
                                                        
                                                            t
                                                        
                                                    
                                                    
                                                        
                                                            x
                                                        
                                                    
                                                    )
                                                
                                                
                                                    
                                                        
                                                            Z
                                                        
                                                        
                                                            t
                                                        
                                                        
                                                            -
                                                        
                                                    
                                                
                                            
                                            i
                                            f
                                             
                                            x
                                            ∈
                                            
                                                
                                                    X
                                                
                                                
                                                    -
                                                
                                            
                                        
                                    
                                
                            
                             
                             
                        
                    where                         
                            
                                
                                    X
                                
                                
                                    +
                                
                            
                        
                     represents the instances relevant to the topic of interest and                         
                            
                                
                                    X
                                
                                
                                    -
                                
                            
                        
                     represents the instances not relevant to the topic of interest for the first group of  documents  and                           
                             
                            
                                
                                    
                                        
                                            v
                                        
                                        
                                            t
                                            +
                                            1
                                        
                                    
                                
                                ~
                            
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            '
                                        
                                    
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    v
                                                                
                                                                
                                                                    t
                                                                
                                                            
                                                        
                                                        ~
                                                    
                                                    
                                                        
                                                            
                                                                
                                                                    x
                                                                
                                                                
                                                                    '
                                                                
                                                            
                                                        
                                                    
                                                    e
                                                    x
                                                    p
                                                    ⁡
                                                    (
                                                    -
                                                    
                                                        
                                                            α
                                                        
                                                        
                                                            t
                                                        
                                                    
                                                    
                                                        
                                                            f
                                                        
                                                        
                                                            t
                                                        
                                                    
                                                    
                                                        
                                                            
                                                                
                                                                    x
                                                                
                                                                
                                                                    '
                                                                
                                                            
                                                        
                                                    
                                                    )
                                                
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    Z
                                                                
                                                                
                                                                    t
                                                                
                                                                
                                                                    +
                                                                
                                                            
                                                        
                                                        ~
                                                    
                                                
                                            
                                             
                                            i
                                            f
                                             
                                            
                                                
                                                    x
                                                
                                                
                                                    '
                                                
                                            
                                            ∈
                                            
                                                
                                                    X
                                                
                                                
                                                    +
                                                
                                                
                                                    '
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    v
                                                                
                                                                
                                                                    t
                                                                
                                                            
                                                        
                                                        ~
                                                    
                                                    
                                                        
                                                            
                                                                
                                                                    x
                                                                
                                                                
                                                                    '
                                                                
                                                            
                                                        
                                                    
                                                    e
                                                    x
                                                    p
                                                    ⁡
                                                    (
                                                    
                                                        
                                                            α
                                                        
                                                        
                                                            t
                                                        
                                                    
                                                    
                                                        
                                                            f
                                                        
                                                        
                                                            t
                                                        
                                                    
                                                    
                                                        
                                                            
                                                                
                                                                    x
                                                                
                                                                
                                                                    '
                                                                
                                                            
                                                        
                                                    
                                                    )
                                                
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    Z
                                                                
                                                                
                                                                    t
                                                                
                                                                
                                                                    -
                                                                
                                                            
                                                        
                                                        ~
                                                    
                                                
                                            
                                            i
                                            f
                                             
                                            
                                                
                                                    x
                                                
                                                
                                                    '
                                                
                                            
                                            ∈
                                            
                                                
                                                    X
                                                
                                                
                                                    -
                                                
                                                
                                                    '
                                                
                                            
                                        
                                    
                                
                            
                        
                      where                         
                            
                                
                                    X
                                
                                
                                    +
                                
                                
                                    '
                                
                            
                        
                     represents the instances relevant to the topic of interest and                          
                            
                                
                                    X
                                
                                
                                    -
                                
                                
                                    '
                                
                            
                        
                     represents instances not relevant to the topic of interest for the second group of documents.).  
Regarding claim 14, Amini as modified in view of Winther and further in view of Allahyari  teaches the system of claim 8, wherein at least one document of the training set is designated as a member of each of the first and second groups(Amini pg. 4, sec. 3, “The unsupervised algorithm                         
                            
                                
                                    A
                                
                                
                                    C
                                
                            
                        
                     used for the constitution of                         
                            
                                
                                    Z
                                
                                
                                    U
                                
                            
                        
                     was the nearest neighbors (NN) algorithm. For each example in the labeled training set                         
                            
                                
                                    Z
                                
                                
                                    l
                                
                            
                        
                    , we assigned the same label to k of its nearest neighbors in                         
                            
                                
                                    X
                                
                                
                                    u
                                
                            
                        
                    .” Note: It is being interpreted that assigning the same label from the labeled training set                         
                            
                                
                                    Z
                                
                                
                                    l
                                
                            
                        
                     to k of its nearest neighbors in the unlabeled training set                         
                            
                                
                                    X
                                
                                
                                    u
                                
                            
                        
                     represents one document of the training set is designated as a member of each of the first and second groups.).   
Regarding claim 15, Amini  teaches a computer program product for ranking subjects for relevance to a concept of interest comprising: for determining a relationship of the candidate subjects to the concept of interest(Amini pg. 2, sec. 2 “And, let                        
                             
                            
                                
                                    Z
                                
                                
                                    U
                                
                            
                        
                      be the set of unlabeled examples obtained from [the nearest neighbor algorithm]                         
                            
                                
                                    A
                                
                                
                                    c
                                
                            
                        
                     that have been assigned [relevant or not relevant] labels according to similar labeled data [of known subjects of the topic of interest].”);designate a set of subjects as known subjects related to the concept of interest(Amini pg. 2, sec. 2, “[T]he system is usually given a sample of n labeled instances                         
                            
                                
                                    Z
                                
                                
                                    l
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    i
                                                
                                            
                                            ,
                                             
                                            
                                                
                                                    y
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                
                                
                                    i
                                    ∈
                                    {
                                    1
                                    ,
                                    ⋯
                                    ,
                                    n
                                    }
                                
                            
                        
                     where each example x ∈                        
                            
                                
                                    Z
                                
                                
                                    l
                                
                            
                        
                     is associated with a relevance judgment                          
                            
                                
                                    y
                                
                                
                                    i
                                
                            
                        
                    ∈ {−1, 1}, representing the fact that                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                     is relevant (                        
                            
                                
                                    y
                                
                                
                                    i
                                
                            
                        
                     = +1) or not (                        
                            
                                
                                    y
                                
                                
                                    i
                                
                            
                        
                    = −1) to that topic [of interest].”), wherein the candidate subjects share one or more attributes with the known subjects(Amini pg. 2, sec. 2 “And, let                        
                             
                            
                                
                                    Z
                                
                                
                                    U
                                
                            
                        
                      be the set of unlabeled examples obtained from [the nearest neighbor algorithm]                         
                            
                                
                                    A
                                
                                
                                    c
                                
                            
                        
                     that have been assigned [relevant or not relevant] labels according to similar labeled data [of known subjects of the topic of interest].”);a training set comprising a portion of documents from a collection of documents, wherein the training set includes one or more documents related to at least one of the candidate subjects and one or more documents related to at least one of the known subjects(Amini pg. 3, Algorithm 1 details in the Given portion of the pseudocode that, “                        
                            
                                
                                    Z
                                
                                
                                    l
                                
                            
                            =
                            
                                
                                    X
                                
                                
                                    +
                                
                            
                            ∪
                            
                                
                                    X
                                
                                
                                    -
                                
                            
                        
                    , a labeled training set and                          
                            
                                
                                    Z
                                
                                
                                    U
                                
                            
                            =
                            
                                
                                    X
                                
                                
                                    +
                                
                                
                                    '
                                
                            
                            ∪
                            
                                
                                    X
                                
                                
                                    -
                                
                                
                                    '
                                
                            
                        
                    , a labeled subset of                         
                            
                                
                                    X
                                
                                
                                    U
                                
                            
                        
                    ” is the training set); designate each document of the training set as a member of a first group of documents containing one or more of the known subjects or a member of a second group of documents containing one or more of the candidate subjects(Amini pg. 3, Algorithm 1 details in the Given portion of the pseudocode that, “                        
                            
                                
                                    Z
                                
                                
                                    l
                                
                            
                            =
                            
                                
                                    X
                                
                                
                                    +
                                
                            
                            ∪
                            
                                
                                    X
                                
                                
                                    -
                                
                            
                        
                    , a labeled training set and                          
                            
                                
                                    Z
                                
                                
                                    U
                                
                            
                            =
                            
                                
                                    X
                                
                                
                                    +
                                
                                
                                    '
                                
                            
                            ∪
                            
                                
                                    X
                                
                                
                                    -
                                
                                
                                    '
                                
                            
                        
                    , a labeled subset of                         
                            
                                
                                    X
                                
                                
                                    U
                                
                            
                        
                    ” is designated);determine feature vectors of the documents in the collection of documents(Amini pg. 4, sec. 3.1.1, “We indexed documents having an abstract…this represents 233, 445 documents… and took terms appearing in the title, abstract as well as human assigned MeSH indexing terms. All words were converted to lowercase, digits were mapped to a single digit token and non-alpha-numeric characters were suppressed. We also used a stop-list to remove very frequent words and also filtered terms occurring in less than 3 documents.”); generate a classifier (Amini pg. 2, sec. 2, “Each ranking feature                         
                            
                                
                                    f
                                
                                
                                    t
                                
                            
                        
                     is uniquely defined by an input feature                         
                            
                                
                                    j
                                
                                
                                    t
                                
                            
                        
                                             
                            ∈
                        
                    {1, ..., d} and a threshold                         
                            
                                
                                    θ
                                
                                
                                    t
                                
                            
                        
                    :                         
                            
                                
                                    f
                                
                                
                                    t
                                
                            
                            
                                
                                    x
                                
                            
                            =
                            
                                
                                    
                                        
                                            1
                                            ,
                                             
                                            i
                                            f
                                             
                                            
                                                
                                                    φ
                                                
                                                
                                                    j
                                                    t
                                                
                                            
                                            
                                                
                                                    x
                                                
                                            
                                            >
                                            
                                                
                                                    θ
                                                
                                                
                                                    t
                                                
                                            
                                        
                                        
                                            0
                                            ,
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                            e
                                            l
                                            s
                                            e
                                             
                                        
                                    
                                
                            
                        
                      where                         
                            
                                
                                    φ
                                
                                
                                    j
                                
                            
                            
                                
                                    x
                                
                            
                        
                     is the j-th feature characteristic of x” & see pg. 4, Algorithm 2 details in the Given portion of the pseudocode that, “Two sets of weights                         
                            v
                        
                     and                         
                            
                                
                                    v
                                
                                ~
                            
                        
                     over                         
                            
                                
                                    Z
                                
                                
                                    l
                                
                            
                        
                     and                         
                            
                                
                                    Z
                                
                                
                                    U
                                
                            
                        
                    ” are used to output (                        
                            
                                
                                    φ
                                
                                
                                    j
                                
                                
                                    *
                                
                            
                            ,
                             
                            
                                
                                    θ
                                
                                
                                    *
                                
                            
                            )
                        
                     and hence                         
                            
                                
                                    f
                                
                                
                                    t
                                
                            
                        
                    .);training set using machine learning on the feature vectors of the designated documents of the training set in the first and second groups of documents(Amini pg. 2, sec. 2, “Each ranking feature                         
                            
                                
                                    f
                                
                                
                                    t
                                
                            
                        
                     is uniquely defined by an input feature                         
                            
                                
                                    j
                                
                                
                                    t
                                
                            
                        
                                             
                            ∈
                        
                    {1, ..., d} and a threshold                         
                            
                                
                                    θ
                                
                                
                                    t
                                
                            
                        
                    :                         
                            
                                
                                    f
                                
                                
                                    t
                                
                            
                            
                                
                                    x
                                
                            
                            =
                            
                                
                                    
                                        
                                            1
                                            ,
                                             
                                            i
                                            f
                                             
                                            
                                                
                                                    φ
                                                
                                                
                                                    j
                                                    t
                                                
                                            
                                            
                                                
                                                    x
                                                
                                            
                                            >
                                            
                                                
                                                    θ
                                                
                                                
                                                    t
                                                
                                            
                                        
                                        
                                            0
                                            ,
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                            e
                                            l
                                            s
                                            e
                                             
                                        
                                    
                                
                            
                        
                      where                         
                            
                                
                                    φ
                                
                                
                                    j
                                
                            
                            
                                
                                    x
                                
                            
                        
                     is the j-th feature characteristic of x” & see pg. 4, Algorithm 2 details in the Given portion of the pseudocode that, “Two sets of weights                         
                            v
                        
                     and                         
                            
                                
                                    v
                                
                                ~
                            
                        
                     over                         
                            
                                
                                    Z
                                
                                
                                    l
                                
                            
                        
                     and                         
                            
                                
                                    Z
                                
                                
                                    U
                                
                            
                        
                    ” are used to output (                        
                            
                                
                                    φ
                                
                                
                                    j
                                
                                
                                    *
                                
                            
                            ,
                             
                            
                                
                                    θ
                                
                                
                                    *
                                
                            
                            )
                        
                     and hence                         
                            
                                
                                    f
                                
                                
                                    t
                                
                            
                        
                    .); APPLICATION No. 15/625,352apply the classifier to the feature vectors of the collection of documents to determine, for each candidate subject, a quantity of documents for the candidate subject of the request within the collection of documents classified as belonging to the first group of documents and a quantity of documents for the candidate subject within the collection of documents classified as belonging to the second group of documents(Amini pg. 3, sec. 2.1,  Algorithm 1 details that after                        
                             
                            
                                
                                    f
                                
                                
                                    t
                                
                            
                        
                     has been trained using                         
                            
                                
                                    v
                                
                                
                                    t
                                
                            
                        
                     and                          
                            
                                
                                    
                                        
                                            v
                                        
                                        
                                            t
                                        
                                    
                                
                                ~
                            
                        
                      the algorithm then updates these weights for t+1:                         
                            
                                
                                    v
                                
                                
                                    t
                                    +
                                    1
                                
                            
                            
                                
                                    x
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            v
                                                        
                                                        
                                                            t
                                                        
                                                    
                                                    
                                                        
                                                            x
                                                        
                                                    
                                                    e
                                                    x
                                                    p
                                                    ⁡
                                                    (
                                                    -
                                                    
                                                        
                                                            α
                                                        
                                                        
                                                            t
                                                        
                                                    
                                                    
                                                        
                                                            f
                                                        
                                                        
                                                            t
                                                        
                                                    
                                                    
                                                        
                                                            x
                                                        
                                                    
                                                    )
                                                
                                                
                                                    
                                                        
                                                            Z
                                                        
                                                        
                                                            t
                                                        
                                                        
                                                            +
                                                        
                                                    
                                                
                                            
                                             
                                            i
                                            f
                                             
                                            x
                                            ∈
                                            
                                                
                                                    X
                                                
                                                
                                                    +
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        
                                                            v
                                                        
                                                        
                                                            t
                                                        
                                                    
                                                    
                                                        
                                                            x
                                                        
                                                    
                                                    e
                                                    x
                                                    p
                                                    ⁡
                                                    (
                                                    
                                                        
                                                            α
                                                        
                                                        
                                                            t
                                                        
                                                    
                                                    
                                                        
                                                            f
                                                        
                                                        
                                                            t
                                                        
                                                    
                                                    
                                                        
                                                            x
                                                        
                                                    
                                                    )
                                                
                                                
                                                    
                                                        
                                                            Z
                                                        
                                                        
                                                            t
                                                        
                                                        
                                                            -
                                                        
                                                    
                                                
                                            
                                            i
                                            f
                                             
                                            x
                                            ∈
                                            
                                                
                                                    X
                                                
                                                
                                                    -
                                                
                                            
                                        
                                    
                                
                            
                             
                             
                        
                    where                         
                            
                                
                                    X
                                
                                
                                    +
                                
                            
                        
                     represents the instances relevant to the topic of interest and                         
                            
                                
                                    X
                                
                                
                                    -
                                
                            
                        
                     represents the instances not relevant to the topic of interest for the first group of  documents  and                           
                             
                            
                                
                                    
                                        
                                            v
                                        
                                        
                                            t
                                            +
                                            1
                                        
                                    
                                
                                ~
                            
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            '
                                        
                                    
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    v
                                                                
                                                                
                                                                    t
                                                                
                                                            
                                                        
                                                        ~
                                                    
                                                    
                                                        
                                                            
                                                                
                                                                    x
                                                                
                                                                
                                                                    '
                                                                
                                                            
                                                        
                                                    
                                                    e
                                                    x
                                                    p
                                                    ⁡
                                                    (
                                                    -
                                                    
                                                        
                                                            α
                                                        
                                                        
                                                            t
                                                        
                                                    
                                                    
                                                        
                                                            f
                                                        
                                                        
                                                            t
                                                        
                                                    
                                                    
                                                        
                                                            
                                                                
                                                                    x
                                                                
                                                                
                                                                    '
                                                                
                                                            
                                                        
                                                    
                                                    )
                                                
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    Z
                                                                
                                                                
                                                                    t
                                                                
                                                                
                                                                    +
                                                                
                                                            
                                                        
                                                        ~
                                                    
                                                
                                            
                                             
                                            i
                                            f
                                             
                                            
                                                
                                                    x
                                                
                                                
                                                    '
                                                
                                            
                                            ∈
                                            
                                                
                                                    X
                                                
                                                
                                                    +
                                                
                                                
                                                    '
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    v
                                                                
                                                                
                                                                    t
                                                                
                                                            
                                                        
                                                        ~
                                                    
                                                    
                                                        
                                                            
                                                                
                                                                    x
                                                                
                                                                
                                                                    '
                                                                
                                                            
                                                        
                                                    
                                                    e
                                                    x
                                                    p
                                                    ⁡
                                                    (
                                                    
                                                        
                                                            α
                                                        
                                                        
                                                            t
                                                        
                                                    
                                                    
                                                        
                                                            f
                                                        
                                                        
                                                            t
                                                        
                                                    
                                                    
                                                        
                                                            
                                                                
                                                                    x
                                                                
                                                                
                                                                    '
                                                                
                                                            
                                                        
                                                    
                                                    )
                                                
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    Z
                                                                
                                                                
                                                                    t
                                                                
                                                                
                                                                    -
                                                                
                                                            
                                                        
                                                        ~
                                                    
                                                
                                            
                                            i
                                            f
                                             
                                            
                                                
                                                    x
                                                
                                                
                                                    '
                                                
                                            
                                            ∈
                                            
                                                
                                                    X
                                                
                                                
                                                    -
                                                
                                                
                                                    '
                                                
                                            
                                        
                                    
                                
                            
                        
                      where                         
                            
                                
                                    X
                                
                                
                                    +
                                
                                
                                    '
                                
                            
                        
                     represents the instances relevant to the topic of interest and                          
                            
                                
                                    X
                                
                                
                                    -
                                
                                
                                    '
                                
                            
                        
                     represents instances not relevant to the topic of interest for the second group of documents); generate a score for each candidate subject based on the quantity of documents for the candidate subject classified as belonging to the first group of documents relative to a total quantity of documents in the collection of documents for that candidate subject, wherein the score indicates a relationship of the candidate subject to the concept of interest(Amini pg. 5, sec. 3.2, “[W]e first compare[] the AUC measure…on the[candidate] test set. If a sample T contains p relevant and m irrelevant instances, the AUC of a scoring function h with respect to this sample represents the average number of relevant examples in T ranked higher than irrelevant ones:                         
                            A
                            U
                            C
                            
                                
                                    h
                                    ,
                                    T
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    p
                                    m
                                
                            
                            
                                
                                    ∑
                                    
                                        i
                                        :
                                        
                                            
                                                y
                                            
                                            
                                                i
                                                =
                                                +
                                                1
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            ∑
                                            
                                                j
                                                :
                                                
                                                    
                                                        y
                                                    
                                                    
                                                        j
                                                        =
                                                        -
                                                        1
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        
                                                            h
                                                            
                                                                
                                                                    
                                                                        
                                                                            x
                                                                        
                                                                        
                                                                            i
                                                                        
                                                                    
                                                                
                                                            
                                                            >
                                                            h
                                                            (
                                                            
                                                                
                                                                    x
                                                                
                                                                
                                                                    j
                                                                
                                                            
                                                            )
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    .” Note: It is being interpreted that                         
                            
                                
                                    ∑
                                    
                                        i
                                        :
                                        
                                            
                                                y
                                            
                                            
                                                i
                                                =
                                                +
                                                1
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            ∑
                                            
                                                j
                                                :
                                                
                                                    
                                                        y
                                                    
                                                    
                                                        j
                                                        =
                                                        -
                                                        1
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        
                                                            h
                                                            
                                                                
                                                                    
                                                                        
                                                                            x
                                                                        
                                                                        
                                                                            i
                                                                        
                                                                    
                                                                
                                                            
                                                            >
                                                            h
                                                            (
                                                            
                                                                
                                                                    x
                                                                
                                                                
                                                                    j
                                                                
                                                            
                                                            )
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                     represents the quantity of documents for that candidate subject assigned classified as belonging to the first group of documents and                         
                            
                                
                                    1
                                
                                
                                    p
                                    m
                                
                            
                        
                     represents the total quantity of assigned documents in the collection of documents for that candidate subject);determine one or more of the candidate subjects having a relationship to the concept of interest by ranking each of the candidate subjects based on the determined score for each of the candidate subjects(Amini pg. 5, sec. 3.2, “The average uninterpolated precision (AUP) of a given topic                          
                            τ
                        
                     is defined as the sum of precision value of relevant documents in the r top ranked documents divided by the number of relevant documents for that topic, R(                        
                            τ
                        
                     ). Hence, relevant documents which do not appear in the top r ranked documents receive a precision score of 0:                         
                            U
                            P
                            
                                
                                    τ
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    R
                                    (
                                    τ
                                    )
                                
                            
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        1
                                        ;
                                        
                                            
                                                y
                                            
                                            
                                                i
                                            
                                        
                                        =
                                        +
                                        1
                                    
                                    
                                        r
                                    
                                
                                
                                    
                                        
                                            |
                                            
                                                
                                                    j
                                                    |
                                                     
                                                    
                                                        
                                                            y
                                                        
                                                        
                                                            j
                                                        
                                                    
                                                    =
                                                    1
                                                     
                                                    ∧
                                                    r
                                                    a
                                                    n
                                                    k
                                                    (
                                                    j
                                                    )
                                                    ≤
                                                    r
                                                    a
                                                    n
                                                    k
                                                    (
                                                    i
                                                    )
                                                
                                            
                                            |
                                        
                                        
                                            r
                                            a
                                            n
                                            k
                                            (
                                            i
                                            )
                                        
                                    
                                
                            
                        
                     .”). 
Amini does not teach: one or more computer readable storage media collectively having program instructions embodied therewith, the program instructions executable by at least one processor to cause the at least one processor to; receive a request including a list of a plurality of candidate subjects; and provide the ranked candidate subjects for display as a result of the request; for the request; of the request. 
However, Winther teaches one or more computer readable storage media collectively having program instructions embodied therewith, the program instructions executable by at least one processor to cause the at least one processor to:  (Winther paras. 0219-0220, fig. 5“Shown is a searching device or system 200 (forth only denoted system) comprising at least one processing unit 201 connected via one or more communications and/or data buses 202 to an electronic memory and/or storage 203…The system 200 may be a more or less standard computational device, e.g. like a PC, computer, server, etc. and is suitably programmed to…execute the searching method(s) and embodiments thereof as described throughout the specification….”);receive a request including a list of a plurality of candidate subjects (Winther, para. 0081-0083, fig.1,“At step 102, a search query for searching the collection of digital information is obtained or received e.g. from a user.... [a]t step 103, a search…using the search terms of the search query and a predetermined…digital representation of an index… More specifically, the index is searched or consulted for each search term of the query to provide information about which documents of the collection that contains a given search term….” Note: It is being interpreted that the search query represents a request including a list of a plurality of candidate subjects); and provide the ranked candidate subjects for display as a result of the request(Winther, col. 6,  para(s). 0135-0136, “When clustering, retrieved documents associated with the same medical UMLS concept, i.e. disease, are simply grouped together as one search result and then e.g. using the highest ranking document to represent the cluster. According to one embodiment, when the clustered search result is presented and if clicked by the user, each cluster may expand to reveal information on the documents it contains, e.g. sorted by rank, thus allowing a user to 'zoom in' on documents of interest without overloading the user with too much information initially. This provides a quick summary of the main retrieved medical conditions. This alternative way of displaying the search result is another advantageous way of visualizing the main medical concepts related to the user query.”); for the request (Winther, para. 0081-0083, fig.1,“At step 102, a search query for searching the collection of digital information is obtained or received e.g. from a user….”); of the request(Winther, para. 0081-0083, fig.1,“At step 102, a search query for searching the collection of digital information is obtained or received e.g. from a user….”).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify, Amini’s computer program product in view of Winther to perform the functions of: one or more computer readable storage media collectively having program instructions embodied therewith, the program instructions executable by at least one processor to cause the at least one processor to; receive a request including a list of a plurality of candidate subjects; and provide the ranked candidate subjects for display as a result of the request; for the request; of the request. The motivation to do so would be to have a query structure that caters to specific tasks, areas, or domains based on relevance retrieval rather than speed (Winther paras. 0004-0005, “Focus on quickly returning a search result by such search engines entails some trade-offs and they are often optimised for search queries containing a few keywords, typically about 2-3. This makes such search engines less usable for certain tasks, areas, or domains. Not related to speed of delivering the search result but related to the relevance of the retrieved documents of the search result.”).
Amini does not teach: dynamically generate; from the dynamically generated. 
However, Allahyari teaches dynamically generate (Allahyari, pg. 274, fig.1, fig.3,  “The categorization of the thematic graph to classification topics, defined as compositions of ontology contexts, requires measuring the semantic similarity between the supplied context definition and the thematic graph. This similarity measure shows how close the thematic graph is to the selected context... [o]ur text classification method allows dynamic specification of contexts as classification categories.”); from the dynamically generated (Allahyari, pg. 274, fig.1, fig.3,  “The categorization of the thematic graph to classification topics, defined as compositions of ontology contexts, requires measuring the semantic similarity between the supplied context definition and the thematic graph. This similarity measure shows how close the thematic graph is to the selected context... [o]ur text classification method allows dynamic specification of contexts as classification categories.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify, Amini’s computer program product in view of Allahyari to teach: dynamically generate; from the dynamically generated. The motivation to do so would be to do the automatic classification of text documents into a dynamically set of topics of interest without creating beforehand a fixed training set of pre classified documents (Allahyari, pg. 273, sec. I, “Leveraging the ontological knowledge in the categorization process not only allows us to eliminate the training step in building a categorizer but also to dynamically change the topics of the categorization without any retraining when the user’s interests change… Traditional supervised text categorization methods use machine learning to perform the task. Most of them learn category definitions and create the categorizer from a set of training documents pre-classified into a number of fixed categories… In this paper, we propose to use an ontology and dynamically defined ontological contexts as classification categories.”).  
Regarding claim 16, Amini as modified in view of Winther and further in view of Allahyari teaches the computer program product of claim 15, wherein generating the score for each candidate subject comprises: generating the score for each candidate subject based on a ratio of the quantity of documents for that candidate subject classified as belonging to the first group of 8APPLICATION No. 15/625.352 documents to the total quantity of documents in the collection of documents for that candidate subject(Amini pg. 5, sec. 3.2, “[W]e first compare[] the AUC measure…on the[candidate] test set. If a sample T contains p relevant and m irrelevant instances, the AUC of a scoring function h with respect to this sample represents the average number of relevant examples in T ranked higher than irrelevant ones:                         
                            A
                            U
                            C
                            
                                
                                    h
                                    ,
                                    T
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    p
                                    m
                                
                            
                            
                                
                                    ∑
                                    
                                        i
                                        :
                                        
                                            
                                                y
                                            
                                            
                                                i
                                                =
                                                +
                                                1
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            ∑
                                            
                                                j
                                                :
                                                
                                                    
                                                        y
                                                    
                                                    
                                                        j
                                                        =
                                                        -
                                                        1
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        
                                                            h
                                                            
                                                                
                                                                    
                                                                        
                                                                            x
                                                                        
                                                                        
                                                                            i
                                                                        
                                                                    
                                                                
                                                            
                                                            >
                                                            h
                                                            (
                                                            
                                                                
                                                                    x
                                                                
                                                                
                                                                    j
                                                                
                                                            
                                                            )
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    .” Note: It is being interpreted that                         
                            
                                
                                    ∑
                                    
                                        i
                                        :
                                        
                                            
                                                y
                                            
                                            
                                                i
                                                =
                                                +
                                                1
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            ∑
                                            
                                                j
                                                :
                                                
                                                    
                                                        y
                                                    
                                                    
                                                        j
                                                        =
                                                        -
                                                        1
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        
                                                            h
                                                            
                                                                
                                                                    
                                                                        
                                                                            x
                                                                        
                                                                        
                                                                            i
                                                                        
                                                                    
                                                                
                                                            
                                                            >
                                                            h
                                                            (
                                                            
                                                                
                                                                    x
                                                                
                                                                
                                                                    j
                                                                
                                                            
                                                            )
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                     represents the quantity of documents for that candidate subject assigned classified as belonging to the first group of documents and                         
                            
                                
                                    1
                                
                                
                                    p
                                    m
                                
                            
                        
                     represents the total quantity of assigned documents in the collection of documents for that candidate subject.).   
Regarding claim 18, Amini as modified in view of Winther and further in view of Allahyari teaches the computer program product of claim 15, wherein the classifier is applied to each document in the collection of documents(Amini pg. 3, sec. 2.1,  Algorithm 1 details that after                        
                             
                            
                                
                                    f
                                
                                
                                    t
                                
                            
                        
                     has been trained using                         
                            
                                
                                    v
                                
                                
                                    t
                                
                            
                        
                     and                          
                            
                                
                                    
                                        
                                            v
                                        
                                        
                                            t
                                        
                                    
                                
                                ~
                            
                        
                      the algorithm then updates these weights for t+1:                         
                            
                                
                                    v
                                
                                
                                    t
                                    +
                                    1
                                
                            
                            
                                
                                    x
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            v
                                                        
                                                        
                                                            t
                                                        
                                                    
                                                    
                                                        
                                                            x
                                                        
                                                    
                                                    e
                                                    x
                                                    p
                                                    ⁡
                                                    (
                                                    -
                                                    
                                                        
                                                            α
                                                        
                                                        
                                                            t
                                                        
                                                    
                                                    
                                                        
                                                            f
                                                        
                                                        
                                                            t
                                                        
                                                    
                                                    
                                                        
                                                            x
                                                        
                                                    
                                                    )
                                                
                                                
                                                    
                                                        
                                                            Z
                                                        
                                                        
                                                            t
                                                        
                                                        
                                                            +
                                                        
                                                    
                                                
                                            
                                             
                                            i
                                            f
                                             
                                            x
                                            ∈
                                            
                                                
                                                    X
                                                
                                                
                                                    +
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        
                                                            v
                                                        
                                                        
                                                            t
                                                        
                                                    
                                                    
                                                        
                                                            x
                                                        
                                                    
                                                    e
                                                    x
                                                    p
                                                    ⁡
                                                    (
                                                    
                                                        
                                                            α
                                                        
                                                        
                                                            t
                                                        
                                                    
                                                    
                                                        
                                                            f
                                                        
                                                        
                                                            t
                                                        
                                                    
                                                    
                                                        
                                                            x
                                                        
                                                    
                                                    )
                                                
                                                
                                                    
                                                        
                                                            Z
                                                        
                                                        
                                                            t
                                                        
                                                        
                                                            -
                                                        
                                                    
                                                
                                            
                                            i
                                            f
                                             
                                            x
                                            ∈
                                            
                                                
                                                    X
                                                
                                                
                                                    -
                                                
                                            
                                        
                                    
                                
                            
                             
                             
                        
                    where                         
                            
                                
                                    X
                                
                                
                                    +
                                
                            
                        
                     represents the instances relevant to the topic of interest and                         
                            
                                
                                    X
                                
                                
                                    -
                                
                            
                        
                     represents the instances not relevant to the topic of interest for the first group of  documents  and                           
                             
                            
                                
                                    
                                        
                                            v
                                        
                                        
                                            t
                                            +
                                            1
                                        
                                    
                                
                                ~
                            
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            '
                                        
                                    
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    v
                                                                
                                                                
                                                                    t
                                                                
                                                            
                                                        
                                                        ~
                                                    
                                                    
                                                        
                                                            
                                                                
                                                                    x
                                                                
                                                                
                                                                    '
                                                                
                                                            
                                                        
                                                    
                                                    e
                                                    x
                                                    p
                                                    ⁡
                                                    (
                                                    -
                                                    
                                                        
                                                            α
                                                        
                                                        
                                                            t
                                                        
                                                    
                                                    
                                                        
                                                            f
                                                        
                                                        
                                                            t
                                                        
                                                    
                                                    
                                                        
                                                            
                                                                
                                                                    x
                                                                
                                                                
                                                                    '
                                                                
                                                            
                                                        
                                                    
                                                    )
                                                
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    Z
                                                                
                                                                
                                                                    t
                                                                
                                                                
                                                                    +
                                                                
                                                            
                                                        
                                                        ~
                                                    
                                                
                                            
                                             
                                            i
                                            f
                                             
                                            
                                                
                                                    x
                                                
                                                
                                                    '
                                                
                                            
                                            ∈
                                            
                                                
                                                    X
                                                
                                                
                                                    +
                                                
                                                
                                                    '
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    v
                                                                
                                                                
                                                                    t
                                                                
                                                            
                                                        
                                                        ~
                                                    
                                                    
                                                        
                                                            
                                                                
                                                                    x
                                                                
                                                                
                                                                    '
                                                                
                                                            
                                                        
                                                    
                                                    e
                                                    x
                                                    p
                                                    ⁡
                                                    (
                                                    
                                                        
                                                            α
                                                        
                                                        
                                                            t
                                                        
                                                    
                                                    
                                                        
                                                            f
                                                        
                                                        
                                                            t
                                                        
                                                    
                                                    
                                                        
                                                            
                                                                
                                                                    x
                                                                
                                                                
                                                                    '
                                                                
                                                            
                                                        
                                                    
                                                    )
                                                
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    Z
                                                                
                                                                
                                                                    t
                                                                
                                                                
                                                                    -
                                                                
                                                            
                                                        
                                                        ~
                                                    
                                                
                                            
                                            i
                                            f
                                             
                                            
                                                
                                                    x
                                                
                                                
                                                    '
                                                
                                            
                                            ∈
                                            
                                                
                                                    X
                                                
                                                
                                                    -
                                                
                                                
                                                    '
                                                
                                            
                                        
                                    
                                
                            
                        
                      where                         
                            
                                
                                    X
                                
                                
                                    +
                                
                                
                                    '
                                
                            
                        
                     represents the instances relevant to the topic of interest and                          
                            
                                
                                    X
                                
                                
                                    -
                                
                                
                                    '
                                
                            
                        
                     represents instances not relevant to the topic of interest for the second group of documents).  
Regarding claim 20, Amini as modified in view of Winther and further in view of Allahyari teaches the computer program product of claim 15, wherein at least one document of the training set is designated as a member of each of the first and second groups(Amini pg. 4, sec. 3, “The unsupervised algorithm                         
                            
                                
                                    A
                                
                                
                                    C
                                
                            
                        
                     used for the constitution of                         
                            
                                
                                    Z
                                
                                
                                    U
                                
                            
                        
                     was the nearest neighbors (NN) algorithm. For each example in the labeled training set                         
                            
                                
                                    Z
                                
                                
                                    l
                                
                            
                        
                    , we assigned the same label to k of its nearest neighbors in                         
                            
                                
                                    X
                                
                                
                                    u
                                
                            
                        
                    .” Note: It is being interpreted that assigning the same label from the labeled training set                         
                            
                                
                                    Z
                                
                                
                                    l
                                
                            
                        
                     to k of its nearest neighbors in the unlabeled training set                         
                            
                                
                                    X
                                
                                
                                    u
                                
                            
                        
                     represents one document of the training set is designated as a member of each of the first and second groups).

Response to Arguments
6. 	Applicant’s arguments with respect to claim(s) 1, 8, and 15 have been considered but are not persuasive. 
Applicant argues that the Amini et al. publication does not disclose, teach or suggest a classifier built for the request from a training set (dynamically generated for the request based on the candidate subjects within the request) of positive documents (with known subjects) and negative documents (with candidate subjects). See pgs. 15-16 of Applicant’s Remarks submitted on 03/04/2021.

Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., built for the request from a training set (dynamically generated for the request based on the candidate subjects within the request) of positive documents (with known subjects) and negative documents (with candidate subjects)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
The claims of 03/04/2021 recite the following:  a classifier for the request from the dynamically generated training set using machine learning on the feature vectors of the designated documents of the training set in the first and second groups of documents. Amin teaches a classifier training set using machine learning on the feature vectors of the designated documents of the training set in the first and second groups of documents. See Amin pg. 2, sec 2(detailing the use of the labeled training set             
                
                    
                        Z
                    
                    
                        l
                    
                
            
         comprised of relevant sets of instances (e.g., first group of documents) and irrelevant sets of instances (e.g., second groups of documents) to construct the final ranking function H (i.e. classifier) that assigns higher scores for relevant instances than irrelevant instance using the combination of individual ranking feature vectors            
                
                    
                        f
                    
                    
                        t
                    
                
            
        ). Furthermore, Winther, para(s). 0081-0083 teaches the elements of for the request and Allahyari, pg. 274 teaches the elements of from the dynamically generated. Accordingly, Amine in view of Winther and further in view of Allahyari teaches the claim limitation of:  a classifier for the request from the dynamically generated training set using machine learning on the feature vectors of the designated documents of the training set in the first and second groups of documents.

 Applicant argues that Amini et al. does not disclose, teach or suggest applying the classifier to determine the quantities of documents for a candidate subject classified into the group of known subjects and into the group of candidate subjects as recited in the independent claims. See pg. 17 of Applicant’s Remarks submitted on 03/04/2021.

Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., to determine the quantities of documents for a candidate subject classified into the group of known subjects and into the group of candidate subjects) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
The claim of 03/04/2021 recites the following: applying the classifier to the feature vectors of the collection of documents, via the processor, to determine, for each candidate subject of the request, a quantity of documents for the candidate subject within the collection of documents classified as belonging to the first group of documents and a quantity of documents for the candidate subject within the collection of documents classified as belonging to the second group of documents. Amini teaches applying the classifier to the feature vectors of the collection of document to determine, for each candidate subject of the request, a quantity of documents for the candidate subject within the collection of documents classified as belonging to the first group of documents and a quantity of documents for the candidate subject within the collection of documents classified as belonging to the second group of documents. See Amini pg.2 sec. 2 (detailing the use of the labeled training set             
                
                    
                        Z
                    
                    
                        l
                    
                
            
         comprised of relevant sets of instances (e.g.,  first group of documents) and irrelevant sets of instances (e.g., second groups of documents) to construct the final ranking function H (i.e. classifier) that assigns higher scores for relevant instances than irrelevant instance using the combination of individual ranking feature vectors             
                
                    
                        f
                    
                    
                        t
                    
                
            
        ). Furthermore, Winther para. 0219 teaches via a processor and Winther para(s). 0081-0083 teaches of the request. Accordingly, Amine in view of Winther teaches the claim limitation of:  applying the classifier to the feature vectors of the collection of documents, via the processor, to determine, for each candidate subject of the request, a quantity of documents for the candidate subject within the collection of documents classified as belonging to the first group of documents and a quantity of documents for the candidate subject within the collection of documents classified as belonging to the second group of documents. 
Applicant argues that Amini et al. does not disclose, teach or suggest a score for each candidate subject based on the quantity of documents for the candidate subject classified as belonging to the first group of documents (for known subjects) relative to a total quantity of documents in the collection of documents for that candidate subject as recited in the independent claims. See pg. 18 of Applicant’s Remarks submitted on 03/04/2021.

Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., for known subjects) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
The claim of 03/04/2021 recites the following: a score for each candidate subject based on the quantity of documents for the candidate subject classified as belonging to the first group of documents relative to a total quantity of documents in the collection of documents for that candidate subject. Amini teaches a score for each candidate subject based on the quantity of documents for the candidate subject classified as belonging to the first group of documents relative to a total quantity of documents in the collection of documents for that candidate subject. See Amini pg.5 sec. 3.2 (detailing the AUC scoring criteria in which the sample T (e.g. documents that make up candidate subjects) contains p relevant (e.g. first group of documents) and m irrelevant instances (e.g. not in the first group of documents), where the AUC scoring criteria calculates the number of relevant examples in T ). Accordingly, Amine teaches the claim limitation of: a score for each candidate subject based on the quantity of documents for the candidate subject classified as belonging to the first group of documents relative to a total quantity of documents in the collection of documents for that candidate subject.
For the following reasons stated above the §103 rejection to claim(s) 1, 8, and 15 stands. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Clark Standke whose telephone number is (571)270-1806.  The examiner can normally be reached on 9:30AM-6:30PM M-F
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






                                                                                                                                                                                                  





/ADAM C STANDKE/Assistant Examiner, Art Unit 2122                                                                                                                                                                                                        

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122